, Qase 8:18-cr-OO427-WF.]-.]SS Document 30 Filed 11/08/18 Page 1 of 23 Page|D 43

AF Approva%§¢ Chief Approval TM~

UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT OF FLORIDA
TAl\/IPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 8:18~cr-427-T~02JSS
GREGoRio Jn\/lENEZ oRDoNEZ

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. ll(c), the United States ofAmerica, by
Maria Chapa Lopez, United States Attorney for the l\/[iddle District of
Florida, and the defendant, Gregorio Jiménez Ordor”iez, and the attorney for

the defendant, Frank Zaremba, mutually agree as folloWs:

A. Particularized Terms

l. Count Pleading To

The defendant shall enter a plea of guilty to Count One of the
Indictrnent. Count One charges the defendant With conspiracy to distribute
and possess With intent to distribute five kilograms or more of cocaine While
aboard a Vessel subject to the jurisdiction of the United States, in violation of
46 U.S.C. §§ 70503(a) and 70506(a) and (b), and 21 U.S.C. § 960(b)(l)(B)(ii).
2. Minimum and MaXimum Penalties
Count One is punishable by a mandatory minimum term of

imprisonment of 10 years up to Life, a fine of $l0,000,000, a term of

Defendant’s Initials 6 cl § )

 

Case 8:18-cr-OO427-WF.]-.]SS Document 30 Filed 11/08/18 Page 2 of 23 Page|D 44

supervised release of at least 5 years up to life, and a special assessment of
$100 per felony count for individuals, and $400 per felony count for persons
other than individuals, such as corporations With respect to certain offenses,
the Court shall order the defendant to make restitution to any victim of the
offense, and With respect to other offenses, the Court may order the defendant
to make restitution to any victim of the offense, or to the community, as set
forth beloW.
3. Annrendi v. NeW Jersev

Under Allevnc v. United States, 133 S. Ct. 2151 (2013), and
At>t)rendi v. Nevv Jersev, 530 U.S. 466 (2000), a minimum sentence of ten (l())
years imprisonment and a maximum sentence of life imprisonment may be
imposed because the following facts have been admitted by the defendant and
are established by this plea of guilty:

The defendant conspired to possess With intent to distribute five
(5) kilograms or more of cocaine While on board a vessel subject to the
jurisdiction of the United States.

4. Elements of the Offense

The defendant acknowledges understanding the nature and
elements of the offense With Which defendant has been charged and to Which

defendant is pleading guilty. The elements of Count One are:

Defendant’s lnitials § l Z 17 2

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 3 of 23 Page|D 45

First: T hat two or more persons, in some way or manner, came
to a mutual understanding to try to accomplish a common
and unlawful plan, as charged in the Indictment;

Second: That the defendant, knowing the unlawful purpose of the
plan, willfully joined in it; and

M: That the object of the unlawful plan was to distribute or
possess with intent to distribute five kilograms or more of a
mixture or substance containing a detectable amount of
cocaine.

5 . Count Dismissed

At the time of sentencing, the remaining count against the
defendant, Count Two, will be dismissed pursuant to Fed. R. Crim. P.
11(€)(1)(A).

6. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's foice for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement, l
related to the conduct giving rise to this plea agreement

7. Guidelines Sentence

Pursuam to Fed. R. crim. P'. ii(c)(i)(B), the United states Wiii

recommend to the Court that the defendant be sentenced within the

defendant’s applicable guidelines range as determined by the Court pursuant

Defendant’s Initials 6 g 2 § 3

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 4 of 23 Page|D 46

to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.

8. Acceptance of Resnonsibilitv - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3El . l(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3El . l(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion

pursuant to USSG §3E1.1(b) for a downward adjustment of one additional

Defenda_nt’s Initials §§ EZ Z; 4

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 5 of 23 Page|D 47

level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely With the United States Attorney for the »
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
9. Low End
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose the defendant's request to the Court that the
defendant receive a sentence at the low end of the applicable guideline range,
as calculated by the Court. The defendant understands that this
recommendation or request is not binding on the Court, and if not accepted by
the Court, the defendant will not be allowed to withdraw from the plea.
10. Cooperation ~ Substantial Assistance to be Considered
Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the

charges in this case and other matters, such cooperation to further include a

Defendant’s Initials §§ Z _Z) 5

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 6 of 23 Page|D 48

full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5Kl .l, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. lf the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests

solely with the United States Attorney for the Middle District of Florida, and

Defendant’s lnitials (; Zf) 6

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 7 of 23 Page|D 49

the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise
11. Use of Information - Section 1Bl.8
Pursuant to USSG §lBl .8(a), the United States agrees that no
self-incriminating information Which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §lBl .8(b).
12. Cooneration - Resnonsibilities of Parties l
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentencesolely on account of, or in
consideration of, such cooperation
b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or

incriminate any person, or should the defendant fail to voluntarily and

Defendant’s lnitials {; 6 Z@ 7

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 8 of 23 Page|D 50

unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order

dismissing them or, alternatively, does hereby waive, in open court,

Defendant’s Initials LSL;Z (Q 8

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 9 of 23 Page|D 51

prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts

to which the defendant has pled; or in the alternative, at the option of the

Defendant’s Initials §§ 2 Z) 9

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 10 of 23 Page|D 52

United States, the United States may move the Court to declare this entire
plea agreement null and void.
13. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to l
forfeiture, pursuant to 46 U.S.C. § 70507, 21 U.S.C. § 881(a), and
28 U.S.C. § 2461(c), whether in the possession or control of the United States,
the defendant or.defendant's nominees.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to Waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture

will satisfy the notice requirement and will be final as to the defendant at the

Defendant’s Initials §§ 2 29 10

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 11 of 23 Page|D 53

time it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant's sentencing To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that F ederal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation

The defendant agrees to take all steps necessary to assist the

government in obtaining clear title to the forfeitable assets before the

Defendant’s Initials 62 2 § 2 11

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 12 of 23 Page|D 54

defendant’s sentencing In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment or any other penalty
the Court may impose upon the defendant in addition to forfeiture

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected

in full.

Defendant’s Initials §§ 2 2 2 12

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 13 of 23 Page|D 55

14. Removal - Consent and Cooperation
The defendant agrees and consents to removal from the United
States following completion of the defendant’s sentence and agrees to waive
the defendant’s rights to any and all forms of relief from removal or exclusion.
The defendant further agrees to abandon any pending applications for relief
from removal or exclusion, and to cooperate with the Department of
Homeland Security during removal proceedings
B. Standard Terms and Conditions
l. Restitution. Snecial Assessment and Fine
The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, M order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing

other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

Defendant’s Initials (22 57 2 7 13

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 14 of 23 Page|D 56

including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s
restitution obligation is satisfied
On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing
The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment
3. lm_migration Consequences of Pleading Guiltv
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials l/? /2 27 14

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 15 of 23 Page|D 57

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant’s Initials §§ ,// 122 15

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 16 of 23 Page|D 58

States needed to obtain from any third parties any records of assets owned by
the defendant directly or through a nominee, and, by the execution of this
Plea Agreement consents to the release of the defendant's tax returns for the
previous five years The defendant similarly agrees and authorizes the United
States Attorney’s Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court
6. Sentencing Recommendations v

lt is understood by the parties that the Court is neither a party to
nor bound by this agreement The Court may accept or reject the agreement
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. T he defendant
understands and acknowledges that although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials 23 g 2 1 2 16

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 17 of 23 Page|D 59

"Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein

7. Defendant’s Waiver of Right to Anr)eal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant’s sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials (/> § 2 27 17

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 18 of 23 Page|D 60

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
lt is further understood that this agreement is limited to the i`
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court in open court or
in camera, in whole or in part upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials 2; 2 f? 18

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 19 of 23 Page|D 61

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms

Defendant’s Initials 23 57 27 19

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 20 of 23 Page|D 62

ll. Factual Basis
Defendant is pleading guth because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
' forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt
M

On September ll, 2018, the stateless go-fast vessel (GFV) was
interdicted by the Coast Guard Cutter (CGC) ACTIVE in international waters
of the Eastern Pacific Ocean, approximatele 427 nautical miles (nm)
southwest of the Mexican/Guatemalan border. Three mariners were on board
the GFV.

While on routine patrol, the CGC ACTIVE detected a GFV with
bales of suspected contraband The CGC ACTIVE sent an over the horizon
(OTH) vessel in order to come in contract with the GFV. The GTH conducted
a right of visit for GFV. Gregorio Jiménez Ordoi"iez claimed to be the master,
and claimed Colombian nationality for himself and the vessel. However, there
was no registry papers or registry numbers painted on the GFV, no indicia of
nationality painted in the hull, no name of the home port and no name of the

vessel. The USCG contacted the government of Colombia, which responded it

could neither confirm nor deny registry for GFV. Since the Government of

Defendant’s lnitials 1225 2 12 20

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 21 of 23 Page|D 63

Colombia could neither confirm nor deny the nationality of the GFV, the
United States Coast Guard considered the boat to be a stateless vessel. The
boarding team from the OTH conducted a full law enforcement boarding of
the GFV. Since the vessel was riding low in the water appearing to have heavy
cargo, the vessel was operating at night without navigational lights, and the
boarding team found several bolts and nuts sticking out of the deck, Coast
Guard Command authorized a destructive search of the vessel. The
destructive search involved a 3'x4’ cut in the forward section of the vessel and
removing a fiberglass fitting on the aft hatch. During the search, the boarding
team found bales containing a white, powdery substance A sample from one
of the bales was taken, and a field test was conducted The field test yielded a
positive result for cocaine In the course of removing the contraband, the
boarding team discovered transverse bulkheads separating the GFV into
multiple compartments A minimally intrusive search via boreholes along the
centerline to determine the exact number of compartments was done by the
boarding team. The boarding team recovered sixty (60) bales The weight of
the substance was at least five (5) kilograms, over 450 kilograms, specifically
the weight of the cocaine was 1200 kilograms Each crewmember Was equally

responsible for transporting the cocaine.

Defendant’s Initials 23 12 27 21

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 22 of 23 Page|D 64

On board the GFV were three mariners, Gregorio Jiménez
Ordor”iez (Colombian national), Rosemberth Garcia Torres (Colombian
national), and Cristofher Romero-Reyes (Mexican national).

The detainees arrived in MDFL. Due to lack of tow points and
distance to shore, the CGC sank the vessel as a hazard to navigation

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises agreements or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials 23 ;2 29 22

 

Case 8:18-cr-00427-WF.]-.]SS Document 30 Filed 11/08/18 Page 23 of 23 Page|D 65

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms

DATED this fix day of

g€qono 71 rwwj/
Gregorio Jiménez Ordonez
Defendant

idv'\-»;v~/L

Frank Zareri\lb/a,/AFPD
Attorney for Defendant

 

23

, 2018.

MARIA CHAPA LOPEZ
United States Attorney

, ,,/,~._\§

 

 

Michael C. Baggé-Hernandez
Assistant United States Attorney

P©ayr§£ \QfL-M©
Jo§eph K. Ruddy
Assistant United States Attorney

Chief, Transnational Organized
Crime Section

 

